DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 17-18, 21-23, and 30 in the reply filed on 19 September 2022 is acknowledged.
Claims 1-2, 5-6, 9-16, 31 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 September 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 21-23, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the stamping surfaces” in line 7. There is insufficient antecedent basis for this limitation in the claim, because previously Claim 17 recites the limitation “a stamping surface.” It is unclear what is considered plural “stamping surfaces” where the claim defines a singular stamping surface. Examiner considers the limitation to include the interpretation “stamping surfaces” and that a stamping surface can be considered a plurality of continuous regions or “stamping surfaces”, each of which can be considered a “stamping surface.”
	Claims 18, 21-23, and 30 are rejected as depending from rejected Claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-18, 21-23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitesides et al. (US 2004/0159633) in view of Stensvad et al. (US 2014/0202612).
Regarding Claim 17, Whitesides et al. (US’633) teach a micro contact apparatus for applying a pattern to a nonplanar surface 28 having a least one portion with a radius of curvature (Fig. 5a), the apparatus comprising: a stamper comprising an elastomeric stamp 20having a first major surface, wherein the first major surface of the stamp has a relief pattern of pattern elements 27 extending away from a base surface 22, and wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than about 5 microns [0025, 0052-0053], an ink absorbed into the stamping surfaces of the stamp, the ink comprising a functionalizing molecule with a functional group selected to chemically bind to the nonplanar surface [0069-0070, 0058]. US’633 also teaches a motion controller 56 configured to move the nonplanar surface (Fig. 5a; [0076]). 
US’633 fails to teach a first motion controller supporting the stamper and configured to move the stamp with respect to the nonplanar surface in addition to a second motion controller configured to move the nonplanar surface; wherein the first motion controller and the second motion controller move the stamp and the nonplanar surface to control a relative position of the stamping surface of the pattern elements with respect to the nonplanar surface while the major surface of the stamp contacts the nonplanar surface. Stensvad et al. (US‘612) teach an analogous micro contact apparatus, including a stamp and an ink absorbed into the stamping surface(s) (Abstract; [0009]). Additionally, US’612 teaches a first motion controller (carriage 22, platen 16, and motion actuator) supporting the stamper and configured to move the stamp with respect to the nonplanar surface in addition to a second motion controller configured to move the nonplanar surface [0022]; wherein the first motion controller and the second motion controller move the stamp and the nonplanar surface to control a relative position of the stamping surface of the pattern elements with respect to the nonplanar surface while the major surface of the stamp contacts the nonplanar surface (Fig. 1; [0018-0019, 0022]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’633 with a first motion controller (carriage 22, platen 16, and motion actuator) supporting the stamper and configured to move the stamp with respect to the nonplanar surface in addition to a second motion controller configured to move the nonplanar surface [0022], because US’612 suggests a first motion controller and a second motion controller to move the stamp and the nonplanar surface to control a relative position of the stamping surface of the pattern elements with respect to the nonplanar surface while the major surface of the stamp contacts the nonplanar surface (Fig. 1; [0018-0019, 0022]).
	Regarding Claim 18, in US’612, the first motion controller and the second motion controller together are capable of controlling a vertical position dtangent of the stamping surface relative to a plane of tangency at an interface between stamping surface and the nonplanar surface, since the stamper is vertically adjustable along the y-axis to maintain and achieve a lamination force applied to the stamp [0029]. The apparatus is capable of performing an intended use (not given patentable weight for the claimed apparatus), including at least one of optional conditions (a) the dtangent  is held constant while the major surface of the stamp contacts the nonplanar surface or (b) the dtangent is varied as a function of time while the major surface of the stamp contacts the nonplanar surface, Moreover the conditions, which are not given patentable weight as aspects of an intended use process, are results of optimization to provide a desired pressure as suggested at [0029]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’633 with a controller capable of controlling a vertical position dtangent of the stamping surface relative to a plane of tangency at an interface between stamping surface and the nonplanar surface, because US’612 suggests a motion of freedom as translation along the y-axis (vertically) to achieve a desired force applied to the stamp.
	Regarding Claim 21, the recited limitation is a condition in an intended use, which is not given patentable weight. Moreover, in US’612 the apparatus is capable of performing the recited intended use since the stamper is freely movable along the y-axis (vertical) to achieve and maintain a force between the stamp and the surface of the nonplanar surface [0029]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of  US’633 so that dtangent is capable of being varied, because US’612 suggests a controller, which is capable of freely moving the stamp relative to the nonplanar surface along the y-axis (vertically) in order to achieve a desired force between the stamp and the nonplanar surface.
	Regarding Claim 22, the recited limitation is a condition in an intended use, which is not given patentable weight. Moreover, in US’612 the apparatus is capable of performing the recited intended use since the stamper is freely movable along the y-axis (vertical) to achieve and maintain a force between the stamp and the surface of the nonplanar surface [0029]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of  US’633 to achieve a dtangent to prevent collapse of pattern elements, because US’612 suggests a controller, which is capable of freely moving the stamp relative to the nonplanar surface along the y-axis (vertically) in order to achieve a desired force between the stamp and the nonplanar surface and a purpose of the apparatus is to apply a pattern without collapsed pattern elements.
	Regarding Claim 23, the recited limitation is a condition in an intended use, which is not given patentable weight. Moreover, in US’612 the apparatus is capable of performing the recited intended use since the stamper is freely movable along the y-axis (vertical) to achieve and maintain a force between the stamp and the surface of the nonplanar surface [0029]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of  US’633 to achieve a dtangent to prevent collapse of every pattern element, including at leading and trailing edges, because both US’633 and US’612 suggests a stamp for making patterns, including at leading and trailing edges, and US’612 suggests a controller, which is capable of freely moving the stamp relative to the nonplanar surface along the y-axis (vertically) in order to achieve a desired force between the stamp and the nonplanar surface and a purpose of the apparatus is to apply a pattern without collapsed pattern elements.
	Regarding Claim 30, US’633 teaches that the nonplanar surface is the exterior surface of a roller [0020, 0075].
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pekurovsky et al. (WO 2014/105633) teach an apparatus for applying a pattern to a nonplanar surface having a least one portion with a radius of curvature, the apparatus comprising: a stamper comprising an elastomeric stamp 10, 106 having a first major surface, wherein the first major surface of the stamp has a relief pattern of pattern elements extending away from a base surface, and wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than about 5 microns, an ink absorbed into the stamping surfaces of the stamp, the ink comprising a functionalizing molecule with a functional group selected to chemically bind to the nonplanar surface (Abstract; [0031,0033,0049])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712